DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant claims a sludge cover comprising a supportive layer configured to be disposed over sludge, the supportive layer including a plurality of supportive panels, each comprising foam; and a substantially fluid-impermeable layer configured to be disposed over the supportive layer, further including each of the plurality of supportive panels comprises upper and lower layers coupled together to define one or more cells therebetween; and at least one of the one or more cells contains foam as claimed in claim 10. The closest prior art, Dempsey, U.S. Patent Number 4,946,719, teaches an artificial turf assembly comprising an upper layer of artificial turf [sludge] 18 positioned atop of a backing sheet wherein the backing sheet 24 can be a woven material [mesh] [Figure 1 and column 2, lines 50-59]. It is disclosed in column 2, lines 30-38 that the artificial surface can include a landfill or rainwater from an outdoor playing field [sludge]. Column 2, lines 44-49 and Figure disclose a shock absorbing layer 20 positioned below the backing sheet wherein the shock absorbing layer includes a polymeric foam having closed cells. It is disclosed in figure 1, column 2, lines 39-49 and column 3, lines 23-28 disclose an impermeable layer 14 comprised of a geomembrane positioned below the shock absorbing layer 20. Dempsey does not specifically disclose a supportive layer including a plurality of supportive panels each comprising foam. Dempsey does disclose in column 2, line 60 to column 3, line 22 that the shock absorbing layer includes perforations that are spaced apart. Figure 1 shows the perforations being vertical and dividing the shock absorbing layer. Examiner is interpreting the shock absorbing layer that is formed into divisions by the perforations as the plurality of panels. Dempsey fails to teach or suggest that the supportive layer [shock absorbing layer] including a plurality of supportive panels wherein each supportive panels comprise upper and lower layers coupled together to define one or more cells therebetween; wherein at least one of the one or more cells contains foam.
	Additionally, Applicant claims a method for covering sludge, the method comprising disposing a plurality of mesh panels over the sludge to define a mesh layer; and disposing a substantially fluid impermeable layer over the mesh layer as claimed 16. The closest prior art, Dempsey, U.S. Patent Number 4,946,719, as taught above fails to teach or suggest teaches a plurality of mesh panels over the sludge to define a mesh layer.

	In summary, claims 10-11 and 13-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786